Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole J. Buckner on August 09, 2022 (see Applicant-Initiated Interview Summary of record dated 08/12/2022).

The application has been amended as follows: 
Amended claim 1 as:

 1. (Currently Amended) A connector, by way of which two frame elements of a frame of a furniture part can be connected, the connector comprising: 
a corner-connecting mechanism for connecting respective end portions of the two frame elements in a corner region of the frame; 

an attachment portion, for attaching the corner-connecting mechanism to a latching portion of a pivoting device, integrated on the corner-connecting mechanism, 
wherein the attachment portion comprises two projecting contact portions on the corner-connecting mechanism, 
wherein the two projecting contact portions extend in a perpendicular direction with respect to an attachment plane of the attachment portion, 
wherein the two projecting contact portions can be releasably latched to the latching portion of the pivoting device, and 
wherein the furniture part can be accommodated on a basic structure of a piece of furniture such that it can be pivoted by means of the pivoting device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to show or fairly suggest a connector for connecting two frame elements of a frame of a furniture part having the combination as claimed.  Specifically, prior art of record fails to include an attachment portion for attaching the corner-connecting mechanism to a latching portion of a pivoting device, wherein the attachment portion comprises two projecting contact portions on the corner-connecting mechanism, the two projecting contact portions extend in a perpendicular direction with respect to an attachment plane of the attachment portion, the two projecting contact portions can be releasably latched to the latching portion of the pivoting device, and the furniture part can be accommodated on a basic structure of a piece of furniture such that it can be pivoted by means of the pivoting device.  The patentability of claim 1 is not relied upon the pivoting device.  The changes of claim 1 do not affect the patentability of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
August 15, 2022